     6:18-cv-00080-KEW Document 264 Filed in ED/OK on 03/31/21 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                              )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )         Case No. CIV-18-080-KEW
                                             )
BNSF RAILWAY COMPANY,                        )
a corporation,                               )
                                             )
                       Defendant.            )

                                         O R D E R


       This matter comes before the Court on Plaintiff’s Omnibus

Motion in Limine (Docket Entry #158).                 Plaintiff seeks to preclude

Defendant BNSF Railway Company (“BNSF”) from introducing evidence

or argument with regard to several enumerated issues.                         The Court

will address each issue in turn.

       1)        Any   reference    to     worker’s    compensation,      or    to   any

collateral source payments, adjustments, or other assistance.

This Court addressed this issue in Orders ruling on BNSF’s Fifth,

Sixth      and    Tenth   Motions     in    Limine.         References   to    worker’s

compensation shall be excluded from trial – except to the extent

it    is    mentioned      to      distinguish       FELA     cases   from     worker’s

compensation cases.          Collateral source payments are generally not

admissible but the motion will be denied because under the very

narrow circumstances outlined in the Orders on BNSF’s Sixth and

Tenth Motions in Limine, the evidence may be admissible.                             The


                                             1
   6:18-cv-00080-KEW Document 264 Filed in ED/OK on 03/31/21 Page 2 of 6



motion    will    be   GRANTED    as    to       worker’s    compensation     but   the

remainder of the motion will be DENIED.

     2)     Any reference to the Federal Railroad Administration as

having enforcement jurisdiction over the workplace in question,

that the agency approved of BNSF’s workplace, or that Plaintiff’s

claim is preempted.        It is unclear the precise purpose of this

limitation.        This   Court,       however,      can     perceive    of   relevant

references to the FRA, including the inspection of the cracked

knuckle by that entity and whether it should have been detected.

Not knowing the potential ramifications of this exclusion, this

motion will be DENIED at this time to be re-urged, if necessary.

     3)     Any    suggestion       that         Plaintiff     was   contributorily

negligent in using the equipment provided by BNSF or by failing to

use her own equipment.           Since BNSF has the non-delegable duty to

provide a safe workplace to Plaintiff, it would be inconsistent to

permit a suggestion of contributory negligence on Plaintiff’s part

to the jury.      This motion will be GRANTED.

     4)     Any reference to tort reform.              BNSF concedes this issue.

The motion will be GRANTED.

     5)     Any reference to offers of settlement.                      BNSF concedes

this issue.      The motion will be GRANTED.

     6)     Any out-of-court statements by counsel for Plaintiff.

BNSF objects to this exclusion because it does not know to what

statements Plaintiff may be referring.                 Under some circumstances,

                                             2
     6:18-cv-00080-KEW Document 264 Filed in ED/OK on 03/31/21 Page 3 of 6



statements of counsel can be used without running afoul of the

hearsay rule.       Fed. R. Evid. 801(d)(2).     Accordingly, without more

information as to the precise nature of the statements Plaintiff

is contemplating, the motion will be DENIED. Counsel is admonished

to reveal any such statements out of the presence of the jury

before publishing them.

        7)     Any statements suggesting that money won’t undo the

injury or damage.        BNSF concedes this issue.      The motion will be

GRANTED.

        8)     Any statements to suggest that Plaintiff or Plaintiff’s

counsel is motivated in this action by greed.           BNSF concedes this

issue.       The motion will be GRANTED.

        9)     Any reference or suggestion that Plaintiff assumed the

risk.        BNSF generally concedes the issue.        The motion will be

GRANTED.

        10)    Any suggestion that a hypothetical employer would have

or   would     be   required   to   provide   accommodations   to   Plaintiff

pursuant to the ADA or any other statute or regulation.                  BNSF

concedes the issue.       The motion will be GRANTED.

        11)    Any suggestion that pain and suffering and other non-

pecuniary elements of damage can be reduced to present value. BNSF

concedes this issue.       The motion will be GRANTED.

        12)    Any attempt to suggest Plaintiff’s damages should be

reduced because they were caused by medical treatment for her

                                        3
   6:18-cv-00080-KEW Document 264 Filed in ED/OK on 03/31/21 Page 4 of 6



injuries.    BNSF concedes this issue.         The motion will be GRANTED.

     13)    Any reference to past bad acts/prior discipline/prior

employment incidents.       BNSF generally concedes the issue, although

it states that Plaintiff should have to identify any such evidence

that she seeks to exclude.          Additionally, BNSF concedes the issue

subject to the rulings on its own motions in limine.              The motion

will be GRANTED.

     14)    Any    reference   to    drinking,   prior   or   other   medical

conditions, other incidents, and family medical history.                BNSF

states   that     the   exclusion    could   include   evidence   related   to

Plaintiff’s mental health.           This Court does not perceive that

Plaintiff seeks to exclude any evidence related to the damage claim

she is making in this action.           The motion will be GRANTED as to

all of the referenced matters which are not encompassed by the

claim for damages in this case.

     15)    Any deposition testimony from corporate representatives,

other than testimony Plaintiff elects to use.              Until this Court

has been apprised of whether the deposition testimony of BNSF’s

corporate representative qualifies for admission under Fed. R.

Civ. P. 32(a) and Fed. R. Evid. 804, the motion will be DENIED.

     16)    Any reference to previous settlements.         BNSF states that

the evidence pertaining to the van accident in which Plaintiff was

involved and settlement of that claim against BNSF is admissible

and relevant.      The resolution of the claim associated with the van

                                        4
   6:18-cv-00080-KEW Document 264 Filed in ED/OK on 03/31/21 Page 5 of 6



accident may be presented without reference to the details of the

settlement.     The motion will be GRANTED.

     17)   Any references to Plaintiff’s past marriages.              BNSF

concedes this issue.     The motion will be GRANTED.

     18)   Any claim that Plaintiff’s “nomadic existence” in recent

years has a negative impact on her daughter.              BNSF generally

concedes this issue, although it asserts the evidence of such a

“nomadic existence” may be relevant should Plaintiff assert she

was forced to live that way because of BNSF’s treatment of her.

The specific issue presented in the motion will be excluded.

Should her living conditions be relevant for another purpose, the

Court will take the matter up at trial.      As it is filed, the motion

is GRANTED.

     19)      Any reference to a lack of similar incidents. The Court

will deny the motion at this time.       A possibility exists that the

issue of whether BNSF was put on notice of problems in the removal

of the cotter pin and, therefore, had duty to address the issue to

provide a safe workplace will become relevant.           The jury can be

instructed as to BNSF’s duty to Plaintiff such that unintentional

prejudice does not result from the jury discovering only one other

such incident has occurred on record.        The motion will be DENIED.

     IT IS THEREFORE ORDERED that Plaintiff’s Omnibus Motion in

Limine (Docket Entry #158) is hereby GRANTED, in part, and DENIED,

in part, as more fully set forth herein.

                                    5
6:18-cv-00080-KEW Document 264 Filed in ED/OK on 03/31/21 Page 6 of 6



  IT IS SO ORDERED this 31st day of March, 2021.




                               ______________________________
                               KIMBERLY E. WEST
                               UNITED STATES MAGISTRATE JUDGE




                                 6
